     Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 1 of 21. PageID #: 531




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 Union Home Mortgage Corp.,                       Case No. 1:20cv2690

                               Plaintiff,
                 -vs-                             JUDGE PAMELA A. BARKER


 Jason Jenkins, et al.,                           MEMORANDUM               OPINION         AND
                                                  ORDER
                               Defendants



         Currently pending is Plaintiff Union Home Mortgage Corporation’s Motion to Compel as to

Non-Party CrossCountry Mortgage, LLC’s Production of Documents in response to Subpoena. (Doc.

No. 22.) Non-party Cross-Country Mortgage, LLC filed a Brief in Opposition on March 3, 2021, to

which Plaintiff replied on March 10, 2021. (Doc. Nos. 23, 24.) For the following reasons, Plaintiff’s

Motion to Compel is GRANTED IN PART and DENIED IN PART, as set forth herein.

I.       Background

         On December 2, 2020, Plaintiff Union Home Mortgage Corp. (“Union Home”) filed a

Verified Complaint for Preliminary and Permanent Injunctive Relief in this Court against Defendants

Jason Jenkins and Joseph Della Torre. (Doc. No. 1.) Therein, Union Home sets forth the following

factual allegations. Union Home is in the business of providing homeowners and prospective home

buyers with mortgage and refinance loan products. (Id. at ¶ 1.) In February 2018, Della Torre signed

an employment agreement with Union Home pursuant to which he became an Area Sales Manager

in Union Home’s Rehoboth Beach, Delaware branch office. (Id. at ¶ 31.) In January 2020, Jenkins

signed an employment agreement with Union Home pursuant to which he became a Senior Loan

Officer and Branch Manager in Union Home’s Grand Rapids, Michigan branch office. (Id. at ¶ 16.)
 Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 2 of 21. PageID #: 532




Among other things, these employment agreements contained non-competition, non-solicitation, and

confidentiality provisions. (Id. at ¶¶ 20-22; 35-37.) See also Doc. Nos. 1-1, 1-2.

       On November 24, 2020, Della Torre resigned from his employment with Union Home. (Id.

at ¶ 56.) Shortly thereafter, Union Home was advised by CrossCountry Mortgage that Della Torre

was now working for CrossCountry and that CrossCountry wanted to assume the lease on Union

Home’s Rehoboth Beach, Delaware location so that Della Torre could work for CrossCountry in that

location. (Id. at ¶ 57.) CrossCountry Mortgage is a direct competitor of Union Home. (Id. at ¶ 58.)

       Around the same time period, on November 28, 2020, Jenkins resigned from his employment

with Union Home. (Id. at ¶ 47.) Immediately prior to his resignation, Jenkins sent himself, through

his personal email account, Union Home’s confidential information, including but not limited to

confidential information about Union Home’s business practices, customers, prospective customers,

and referral sources. (Id. at ¶ 48.) Jenkins advised Union Home that he intended to immediately

begin working for CrossCountry Mortgage as a Senior Loan Officer and/or Branch Manager in or

around Grand Rapids, Michigan. (Id. at ¶ 50.)

       In addition, several members of Jenkins’ team at Union Home’s Grand Rapids office

(including Loan Officer Becky Bosch and Production Assistant Julie Kamer) both submitted their

resignations from Union Home on November 27, 2020. (Id. at ¶ 62.) Union Home alleges that

Jenkins improperly solicited Bosch and Kamer to join him at CrossCountry. (Id. at ¶¶ 63, 75-77.)

       In the Verified Complaint, Union Home asserts claims against Jenkins and Della Torre for

breach of the non-competition provisions of their employment agreements. (Id. at ¶¶ 65-73.) In

addition, Union Home asserts claims against Jenkins for breach of the non-solicitation and

confidentiality provisions of his employment agreement, as well as claims for breach of Jenkins’


                                                  2
    Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 3 of 21. PageID #: 533




contractual and common law duties of loyalty. (Id. at ¶¶ 74-93.) Union Home seeks preliminary and

permanent injunctive relief against both Defendants, as well as damages and attorneys’ fees. (Id. at

pp. 13-16.)

           On the same day it filed its Verified Complaint, Union Home filed a Motion for Preliminary

Injunction and Brief in Support. (Doc. Nos. 3, 4.) Union then filed a “Motion for Leave to Serve

Limited, Expedited Discovery” on Jenkins, Della Torre, and Defendants’ new employer, non-

CrossCountry Mortgage. (Doc. No. 6.) Therein, Union Home asserted that expedited discovery was

necessary in order “to determine the extent of and to mitigate the irreparable harm caused by

Defendants’ continued breaches of the Agreements, and to prepare and present its Motion for

Preliminary Injunction.” (Id. at p. 3.) Union Home sought permission to serve no more than ten

interrogatories, ten requests for admissions, and ten requests for production of documents on

Defendants Jenkins and Della Torre. (Id.) With regard to CrossCountry, Union Home represented

as follows:

           *** Union Home intends to serve Defendants’ new employer, CrossCountry, with no
           more than ten (10) requests for production (the “Non-Party Discovery”). The Non-
           Party Discovery will be narrowly tailored and will not be burdensome on
           CrossCountry. Union Home requests this Court issue an Order requiring
           CrossCountry to respond to the Non-Party Discovery, in full and without evasion,
           within fourteen (14) days of the date of service of the Non-Party Discovery.

(Id. at p. 3) (emphasis added).

           On December 31, 2020, Defendants filed a Motion for Extension of Time to File Response to

Union Home’s Motions for Preliminary Injunction and for Expedited Discovery. 1 (Doc. No. 13.)

Defendants did not object to Union Home’s request but asked that they likewise be permitted to serve



1
    On that same date, Defendants also filed Answers and Counterclaims against Union Home. (Doc. Nos. 11, 12.)

                                                           3
 Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 4 of 21. PageID #: 534




ten interrogatories, ten requests for admission, and ten requests for production of documents on Union

Home in advance of the anticipated preliminary injunction hearing. (Id. at p. 2.) Union Home filed

a response, in which it voiced no objection to Defendants’ request. (Doc. No. 14.) Union Home also

stated that it intended to conduct depositions of Defendants Jenkins and Della Torre and thereafter

submit supplemental materials in support of its Motion for Preliminary Injunction. (Id. at p. 2.)

       On January 19, 2021, this Court held a telephonic status conference with counsel. At that

time, the Court granted Union Home’s Motion for Leave to Conduct Expedited Discovery with

respect to both Defendants and non-party CrossCountry Mortgage, as follows:

       Plaintiff may serve 10 interrogatories, 10 requests for admissions, and 10 requests for
       production of documents upon each named defendant, and may issue a subpoena to a
       non-party, Cross Country Mortgage, that requests the production of 10 documents,
       and may take the depositions of both defendants. Defendants together may issue 10
       interrogatories, 10 requests for admissions and 10 requests for production of
       documents upon Plaintiff, and if desired, may take depositions of two individuals, the
       identities of which have yet to be determined. Service of the written discovery
       permitted shall be completed by January 18, 2021 and responses thereto are due within
       14 days of service, or by February 1, 2021. The depositions permitted shall be
       completed by February 22, 2021. Plaintiff must file any supplement to its Motion for
       Preliminary Injunction (doc. no. 3) by March 8, 2021, Defendants must file their
       opposition by March 22, 2021, and Plaintiff must file its reply by March 29, 2021. A
       hearing on Plaintiff's Motion for Preliminary Injunction is set for April 19, 2021 at
       9:00 a.m. in Courtroom 16A.

See Minute Order dated January 19, 2021. Subsequently, upon motion of the parties, the deposition

and briefing deadlines were extended by one week. (Doc. No. 21.) The hearing date for the

preliminary injunction motion remained unchanged. (Id.) A Stipulated Protective Order was entered

on February 2, 2021. (Doc. No. 18.)

       Meanwhile, immediately after the status conference with the Court on January 19, 2021,

Union Home served a subpoena on CrossCountry Mortgage in which it requested the production of



                                                  4
    Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 5 of 21. PageID #: 535




ten categories of documents. 2 (Doc. No. 22 at p. 2; Doc. No. 22-1.) Several of these document

requests were quite broad. 3 On February 1, 2021, CrossCountry served a response to Union Home’s

subpoena, in which it raised numerous, lengthy objections. (Doc. No. 22-1.) On February 3, 2021,

CrossCountry produced eight documents, consisting of CrossCountry’s offer letters, employment

agreements, signing bonus agreements, and confidential information acknowledgements with respect

to Defendants Jenkins and Della Torre. (Doc. No. 23 at p. 5.)

         On February 9, 2021, Union Home sent CrossCountry a deficiency letter in which it demanded

that CrossCountry immediately remedy alleged deficiencies in its response and make a “complete

production of documents” within twenty-four hours. (Doc. No. 22-2.) CrossCountry declined to do

so, arguing that “each and every request in the subpoena casts an unreasonably wide net that would

not be appropriate for ordinary discovery, let alone expedited discovery to a third-party.” (Doc. No.

22-3.)

         On February 10, 2021, Union Home sent an email to CrossCountry in which it offered to

narrow the requested documents to the following:

         Request Nos. 1 and 2: We request correspondence, email, text messages, or social
         media messages sent to or from Jenkins, Della Torre, Becky Bosch, Julie Kamer, Cheri
         Uhrinek, and/or Olena Tikiob from July 1, 2020 through the date each individual
         joined CrossCountry as employees.




2
  Union Home did not attach the actual Subpoena to its Motion to Compel, instead attaching only CrossCountry’s
Objections to that Subpoena. Although the Objections do restate the original discovery requests contained in the
Subpoena, the Objections do not restate the definitions used in that Subpoena, thus depriving the Court of a full record
on which to evaluate Union Home’s requests. In the future, Union Home is directed to attach original discovery requests
to any motions or briefing relating to discovery disputes.
3
 For example, Union Home initially requested that CrossCountry produce “[a]ll correspondence, email, text messages,
and social media messages since July 1, 2020 between any CrossCountry representative and any then-current employee
of Union Home, including but not limited to Jenkins, Della Torre, Becky Bosch, Julie Kamer, Cheri Uhrinek, and/or
Olena Tikiob.” (Doc. No. 22-1 at p. 6) (emphasis added).
                                                           5
    Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 6 of 21. PageID #: 536




        Request No. 3: We request non-privileged correspondence to or from Jenkins or Della
        Torre from July 1, 2020 to the present regarding or related to any restrictive covenants
        between Union Home and its employees.

        Request No. 4: We request any documents or correspondence sent to or brought to
        CrossCountry from Jenkins, Della Torre, Becky Bosch, Julie Kamer, Cheri Uhrinek
        and/or Olena Tikiob that reference or identify customers, prospective customers or
        referral sources that predate each individuals’ [sic] employment with CrossCountry.

        Request No. 7: We request calendars or day planners, electronic or otherwise, that
        reflect meetings or conferences with Jenkins, Della Torre, Becky Bosch, Julie Kamer,
        Cheri Uhrinek, and/or Olena Tikiob since July 1, 2020 but prior to each of their first
        day of employment with CrossCountry.

        Request No. 9: We request Jenkins and Della Torre’s “pipelines,” which is a
        commonly used term in the industry that includes lists of customers or prospective
        customers. Jenkins and Della Torre have informed us that this information is in
        CrossCountry’s custody and control to produce.

        Request No. 10: We request documents showing loans closed by Jenkins, Della
        Torre, Becky Bosch, Julie Kamer, Cheri Uhrinek and Olena Tikiob since joining
        CrossCountry. Your firm reviewed and proposed changes to the Stipulated Protective
        Order that was entered by the Court, so confidentiality should not be an issue. We
        also would agree to allow redactions of everything except the customer name and
        address, as the identity and location of customers served by Jenkins and Della Torre
        and their teams goes directly to the breach of confidentiality and non-compete terms
        in the subject employment agreements at issue before the Court.

(Doc. No. 22-4.) Counsel for Union Home and CrossCountry then held a meet and confer phone call

on February 11, 2021 but were unable to resolve their differences. (Doc. No. 22 at pp. 2-3.)

        On February 17, 2021, Union Home filed the instant Motion to Compel, in which it asked the

Court to compel a “complete production of documents” in response to the January 19, 2021 subpoena

within seven (7) days. (Doc. No. 22.) CrossCountry filed a Brief in Opposition on March 3, 2021,

to which Union Home replied on March 10, 2021. 4 (Doc. Nos. 23, 24.)



4
 In addition, on March 15, 2021, Union Home filed a Supplemental Memorandum in support of its Motion for Preliminary
Injunction. (Doc. No. 26.) Therein, Union Home notes that the parties had exchanged written discovery and Union Home
had taken the depositions of Defendants Della Torre and Jenkins on February 23 and 24, 2021, respectively. (Id.)
                                                         6
 Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 7 of 21. PageID #: 537




II.    Legal Standard

       The Federal Rules of Civil Procedure provide that “[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs

of the case....” Fed. R. Civ. P. 26(b)(1). “Relevance is construed very broadly for discovery

purposes.” Doe v. Ohio State Univ., 2018 WL 1373868 at *2 (S.D. Ohio Mar. 19, 2018) (citations

omitted)). The concept of relevance, however, is not unlimited. Averett v. Honda of Am. Mfg., Inc.,

2009 WL 799638 at *2 (S.D. Ohio March 24, 2009). While a plaintiff should “not be denied access

to information necessary to establish her claim,” a plaintiff may not be “permitted to ‘go fishing’ and

a trial court retains discretion to determine that a discovery request is too broad and oppressive.” In

re Ohio Execution Protocol Litigation, 845 F.3d 231, 236 (6th Cir. 2016) (quoting Surles v.

Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007)). See also Gallagher v. Anthony, 2016 WL

2997599 at *1 (N.D. Ohio May 24, 2016) (“[D]istrict courts have discretion to limit the scope of

discovery where the information sought is overly broad or would prove unduly burdensome to

produce.”).

       Rule 45 of the Federal Rules of Civil Procedure governs third-party subpoenas. Under Rule

45, parties may command a nonparty to, among other things, testify in deposition and/or produce

documents. Fed. R. Civ. P. 45(a)(1). Rule 45 further provides that “the issuing court must quash or

modify a subpoena that ...requires disclosure of privileged or other protected matter, if no exception

or waiver applies; or [ ] subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iii)-(iv). See

United States v. Tenn. Walking Horse Breeders' and Exhibitors Ass'n, 727 Fed. Appx 119, 123 (6th

Cir. 2018). Courts “have held that the scope of discovery under a subpoena is the same as the scope

of discovery under Rule 26.” Hendricks v. Total Quality Logistics, 275 F.R.D. 251, 253 (S.D. Ohio


                                                   7
 Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 8 of 21. PageID #: 538




2011) (citation omitted). Under that Rule, district courts may take into account “the importance of

the issues at stake in the action, the amount in controversy, the parties' relative access to relevant

information, the parties' resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ.

P. 26(b)(1). “Courts must ‘balance the need for discovery against the burden imposed on the person

ordered to produce documents,’ and the status of that person as a non-party is a factor.” In re: Modern

Plastics Corp., 890 F.3d 244, 251 (6th Cir. 2018) (quoting Am. Elec. Power Co. v. United States, 191

F.R.D. 132, 136 (S.D. Ohio 1999)).

       The instant Motion to Compel involves expedited discovery. Fed. R. Civ. P. 26(d) permits a

Court to exercise discretion in allowing expedited discovery. Courts within this Circuit have applied

a good cause standard in determining the necessity and scope of expedited discovery. See, e.g.,

Lemkin v. Bell’s Precision Grinding, 2009 WL 1542731 at * 1 (S.D. Ohio June 2, 2009) (collecting

cases). The party seeking such discovery bears the burden of demonstrating good cause. See 5ifth

Element Creative, LLC v. Kirsch, 2010 WL 4102907 at *2 (E.D. Ky. Oct. 18, 2010); Lemkin, 2009

WL 1542731 at * 1. Good cause may be established by demonstrating that “the need for expedited

discovery, in consideration of the administration of justice, outweighs the prejudice to the responding

party.” Russell v. Lumpkin, 2010 WL 1882139 at * 2 (S.D. Ohio May 11, 2010). See also Lemkin,

2009 WL 1542731 at * 1. Where information is necessary to support a motion for a preliminary

injunction, this need can constitute good cause for expedited discovery. Kirsch, 2010 WL 4102907

at * 2. See also Russell, 2010 WL 1882139 at * 2. However, because “expedited discovery is not

the norm,” “such requests must be narrowly tailored to obtain information relevant to the

determination of the preliminary injunction.” Kirsch, 2010 WL 4102907 at * 2. See also Ky. CVS


                                                  8
 Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 9 of 21. PageID #: 539




Pharm., LLC v. McKinney, 2013 WL 1644903 at *1 (E.D. Ky. April 16, 2013); Hydropartners, LLC

v. Econergy Energy Generation Ltd., 2008 WL 1775411 at * 2 (N.D. Ohio April 16, 2008).

       “District courts have broad discretion over docket control and the discovery process.” Pittman

v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citation omitted). Indeed, “‘[i]t is well

established that the scope of discovery is within the sound discretion of the trial court.’” Id. (quoting

Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)).

III.   Analysis

       Union Home argues that its Motion to Compel should be granted because each of the

categories of documents sought from CrossCountry is “relevant to the Union Home’s claims that are

pending as part of the Motion for Preliminary Injunction—breaches of non-competition, non-

solicitation, and confidentiality provisions.” (Doc. No. 22 at p. 5.) Specifically, Union Home asserts

that its Requests properly seek documents relating to whether Defendants (1) are actively using Union

Home’s confidential information; (2) solicited Union Home team members; and (3) are currently

competing with Union Home in the market and geographic areas prohibited by their employment

agreements. (Id.) Union Home asserts that its requests are narrow and limited in nature, noting that

each request pertains to, at most, only six individuals during a limited time frame. (Id.)

       In response, CrossCountry argues that Union Home’s document requests “are in no way

narrowly tailored to establishing its purported need for a preliminary injunction, and instead ask

CrossCountry to search for and produce a massively broad scope of documents.” (Doc. No. 23 at p.

1.) CrossCountry asserts that Union Home’s requested discovery improperly relates to past events

rather than to whether there is a “present danger” that Defendants are engaged in ongoing violations

in a way that is causing irreparable harm. (Id. at pp. 2, 8.) CrossCountry further objects to Union


                                                    9
    Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 10 of 21. PageID #: 540




Home’s attempts to obtain documents relating to Cheri Uhrinek and Olena Tikiob, noting that Ms.

Uhrinek is not employed by CrossCountry and Ms. Tikiob is a sales assistant and, therefore, does not

originate or close loans. (Id. at p. 10.) CrossCountry also argues that Union Home’s requests are

overly broad and, further, that many of the documents sought are available directly from Defendants.

(Id. at p. 12.) Finally, CrossCountry particularly objects to Union Home’s requests that CrossCountry

produce the personal emails, text messages, and social media messages of its employees, arguing that

such documents are not within CrossCountry’s possession, custody or control. (Id. at pp. 12-14.)

         The Court will address the parties’ arguments in the context of the categories of requested

documents, below. 5

         A.      Request Nos. 1, 2 and 7

         In Request Nos. 1 and 2, Union Home seeks the following documents: “Correspondence,

email, text messages, or social media messages sent to or from Jenkins, Della Torre, Becky Bosch,

Julie Kamer, Cheri Uhrinek, and/or Olena Tikiob from July 1, 2020 through the date each individual

joined CrossCountry as employees.” (Doc. No. 22 at p.4.)

         The Court finds that these Requests are overbroad and not narrowly tailored to resolution of

Union Home’s Motion for Preliminary Injunction. As CrossCountry correctly notes, these Requests

seek a broad array of communications sent to or from six separate individuals over a five-month time

period, without any limitation to any particular subject matter. While some of these communications

might contain relevant information, the Requests themselves are written in extremely broad terms

and would likely capture a host of communications with no relevance whatsoever to whether Jenkins




5
 In this regard, the Court examines the narrowed discovery requests set forth in Union Home’s Motion (Doc. No. 22 at
p. 4), rather than the original requests for production set forth in the Subpoena.
                                                        10
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 11 of 21. PageID #: 541




and DellaTorre breached their respective employment agreements. Moreover, CrossCountry asserts

(and Union Home does not contest) that Ms. Uhrinek is not employed by CrossCountry and Ms.

Tikiob does not originate or close loans. Union Home offers absolutely no justification for broadly

seeking all correspondence, emails, text messages, and social media messages sent to or from these

individuals.

          Request No. 7 suffers from the same deficiencies. That Request seeks “calendars or day

planners, electronic or otherwise, that reflect meetings or conferences with Jenkins, Della Torre,

Becky Bosch, Julie Kamer, Cheri Uhrinek, and/or Olena Tikiob since July 1, 2020 but prior to each

of their first day of employment with CrossCountry.” (Doc. No. 22 at p. 4.) Again, this Request fails

to contain any limitation as to any particular subject matter that may be relevant to Union Home’s

Motion for Preliminary Injunction. Nor does this Request, on its face, limit the requested documents

to calendar entries reflecting meetings between these individuals and CrossCountry, which might

conceivably be relevant, at least with respect to Defendants Jenkins and Della Torre. Rather, Union

Home broadly attempts to obtain all calendar entries reflecting any and all meetings involving these

individuals over a five-month time period. As written, this Request is not narrowly tailored to the

issues presented by its Motion for Preliminary Injunction. To the contrary, the Court finds that this

Request (as well as Request Nos. 1 and 2) is best characterized as a fishing expedition. This is not

appropriate in any context but most certainly not in the context of the expedited discovery that was

authorized by this Court.

          Accordingly, Union Home’s Motion to Compel responses to Request Nos. 1, 2 and 7 is

denied.

           B.   Request Nos. 4, 9 and 10


                                                 11
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 12 of 21. PageID #: 542




       Request Numbers 4, 9 and 10 are targeted towards discovering documents relating to Jenkins’

and Della Torre’s customers and prospective customers, customer “pipelines,” and loans.

Specifically, Request No. 4 seeks “any documents or correspondence sent to or brought to

CrossCountry from Jenkins, Della Torre, Becky Bosch, Julie Kamer, Cheri Uhrinek and/or Olena

Tikiob that reference or identify customers, prospective customers or referral sources that predate

each individuals’ [sic] employment with CrossCountry.” (Doc. No. 22 at p. 4.) Request No. 9 seeks

“Jenkins and Della Torre’s ‘pipelines,’ which is a commonly used term in the industry that includes

lists of customers or prospective customers.” (Id.) And, finally, Request No. 10 seeks “documents

showing loans closed by Jenkins, Della Torre, Becky Bosch, Julie Kamer, Cheri Uhrinek and Olena

Tikiob since joining CrossCountry.” (Id.)

       As an initial matter, the Court finds these requests overbroad to the extent they seek

documents relating to Cheri Uhrinek and Olena Tikiob. As noted above, it does not appear to be

disputed that Ms. Uhrinek is not employed at CrossCountry, or that Ms. Tikiob is not involved in

originating or closing loans. Thus, the Court finds that Union Home has not demonstrated good cause

to obtain the requested expedited discovery regarding Ms. Uhrinek or Ms. Tikiob in Request Nos. 4

and 10 and any reference to those individuals in those Requests is stricken.

       However, with regard to Defendant Jenkins, the Court finds that Request Nos. 4, 9, and 10

are both relevant and narrowly tailored to the issues presented by Union Home’s Motion for

Preliminary Injunction. As set forth supra, Union Home alleges that Jenkins breached his

employment agreement with Union Home when he sent himself, through his personal email account,

Union Home’s confidential information (including but not limited to confidential information about

Union Home’s business practices, customers, prospective customers, and referral sources)


                                                 12
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 13 of 21. PageID #: 543




immediately prior to his resignation. (Doc. No. 1 at ¶ 48.) Union Home further alleges that Jenkins

is presently using its confidential information to compete with Union Home. (Id. at ¶¶ 53, 54, 55,

66-73, 91-93.) Union Home asserts breach of contract claims against Jenkins based on his alleged

violation of the non-competition, non-solicitation, and confidentiality provisions of his employment

agreement. (Id. at ¶¶ 65-93.) In addition, Union Home seeks a preliminary injunction against Jenkins

on the grounds that he “has and continues to willfully violate the Jenkins Employee Agreement

including by accepting employment in the same area and in the same or similar capacity with

CrossCountry, inducing his Union Home team members to resign from Union Home and go to work

for CrossCountry, and by taking Union Home’s confidential information immediately before

resigning his employment with Union Home.” (Id. at ¶ 97.)

       The Court finds that the documents sought in Requests Nos. 4, 9 and 10 are relevant to whether

Union Home is likely to succeed on the merits of these claims against Defendant Jenkins.

Specifically, the Court finds that the requested documents are discoverable because they may show

whether and to what extent Jenkins is using Union Home’s confidential information to compete with

Union Home in the market and/or geographical area covered by his January 2020 employment

agreement. In this regard, the Court rejects CrossCountry’s argument that the Requests are

inappropriate because they do not directly relate to whether there is a “present danger” that Jenkins

is engaged in an ongoing violation of his employment agreement. The Court is not convinced that,

as a matter of law, expedited discovery in the context of a preliminary injunction hearing is

necessarily limited to information directly relating to whether there is “present danger” of ongoing




                                                 13
    Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 14 of 21. PageID #: 544




violations. CrossCountry cites no binding Sixth Circuit authority to this effect 6 and the Court is aware

of none. Rather, the Court finds that the expedited discovery requests herein may be appropriate to

the extent they seek “information relevant to the determination of the preliminary injunction.” See,

e.g., McKinney, 2013 WL 1644903 at * 1; MRP, Inc. v. Moreman, 2011 WL 61177 at * 2 (W.D. Ky.

Jan. 7, 2011). This would necessarily include whether Union Home is likely to succeed on the merits

of its claims regarding Jenkins’ alleged violations of the non-competition, non-solicitation, and/or

confidentiality provisions of his January 2020 employment agreement. As noted supra, the Court

finds that Requests 4, 9 and 10 seek documents relevant to this issue and are, therefore, appropriate

under the circumstances presented. 7

         The Court further finds that, with regard to Jenkins, Request Nos. 4, 9, and 10 are narrowly

tailored because they are limited to the specific issues discussed above and CrossCountry has not

demonstrated that it would be unduly burdensome for it to respond to these particular Requests.

Union Home alleges that Jenkins joined CrossCountry on November 28, 2020 and has closed 35 loans

between that date and February 17, 2021. (Doc. No. 22 at p. 8.) CrossCountry has not demonstrated

that it would be unduly burdensome for it to produce (subject to the Stipulated Protective Order) the

limited information sought by Union Home with respect to these loans. Nor has CrossCountry

sufficiently demonstrated that it would be unduly burdensome for it to produce documents relating



6
 The only authority cited by CrossCountry for this proposition of law is an unreported decision from the Western District
of Kentucky. See Allstate Insurance Co. v. Jewell, 2017 WL 9728236 at * 2 (W.D. Ky. Aug. 25, 2017). This decision is
not binding on this Court. Moreover, the discussion of this issue in Jewell is quite limited and not reliant on any Sixth
Circuit authority.
7
  In any event, the Court finds that Request Numbers 4 and 9 are, in fact, relevant to whether there is a “present danger”
of ongoing violations. As noted above, these Requests seek information about the customers and/or potential customers
that Jenkins brought to CrossCountry when he began his employment there as well as the customers that are currently in
his “pipeline.” These Requests, then, seek information relevant to whether there is a present danger that Jenkins may be
misusing Union Home’s confidential business information in violation of his employment agreement.
                                                           14
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 15 of 21. PageID #: 545




to Jenkins’ customer “pipelines” or documents sent or brought to CrossCountry by Jenkins that

reference or identify customers, potential customers, or referral sources that predate his employment

with CrossCountry.

       With regard to Defendant Della Torre, Union Home alleges that Della Torre is “now

competing with Union Home in the same market in which he worked for Union Home and clearly

within one hundred miles of the Union Home office in Rehoboth Beach, Delaware at which he

worked.” (Doc. No. 1 at ¶ 60.) The Complaint alleges a breach of contract claim against Della Torre

based on his violation of the non-competition provision of his employment agreement but (unlike

with Jenkins) does not allege violations of either the non-solicitation or confidentiality provisions.

(Id. at ¶¶ 66-73.) Union Home also seeks a preliminary injunction against Della Torre on the grounds

that he “has and continues to willfully violate the Della Torre employment agreement including by

accepting employment in the same area and in the same or similar capacity with CrossCountry.” (Id.

at ¶ 104.)

       CrossCountry alleges generally that Union Home’s discovery requests are overly broad as to

Della Torre in light of the more limited nature of the claims against him. (Doc. No. 23 at p. 10.) To

a certain extent, the Court agrees. As Union Home does not allege that Della Torre took any of Union

Home’s confidential information with him when he resigned, the Court finds that Union Home has

not established good cause for Request No. 4 with regard to Della Torre; i.e, for its request that

CrossCountry produce any documents or correspondence sent to or brought to CrossCountry from

Della Torre that reference or identify customers, potential customers, or referral sources that predate

his employment at CrossCountry. However, the Court finds that Union Home has established good

cause for Request Nos. 9 and 10, as applied to Della Torre. Specifically, the Court agrees with Union


                                                  15
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 16 of 21. PageID #: 546




Home that the documents requested in Request Nos. 9 and 10 regarding Della Torre’s customer

“pipelines” and closed loans are relevant to whether Della Torre is competing against Union Home

in the market and/or geographic area covered by his February 2018 employment agreement.

       The Court further finds that, with regard to Della Torre, Request Nos. 9 and 10 are narrowly

tailored because they are limited to the specific issue discussed above and CrossCountry has not

demonstrated that it would be unduly burdensome for it to respond to these particular Requests.

Union Home alleges that Della Torre joined CrossCountry on November 24, 2020 and has closed 10

loans between that date and February 17, 2021. (Doc. No. 22 at p. 8.) CrossCountry has not

demonstrated that it would be unduly burdensome for it to produce (subject to the Stipulated

Protective Order) the limited information sought by Union Home with respect to these loans. Nor

has CrossCountry sufficiently demonstrated that it would be unduly burdensome for it to produce

documents that relate to Della Torre’s customer “pipelines.”

       CrossCountry nonetheless argues that Union Home’s Motion should be denied because many

of the documents sought are available directly from Jenkins and Della Torre. (Doc. No. 23 at p. 12.)

The Court disagrees. The Court is not persuaded that Jenkins and Della Torre have the ability and/or

authority to produce documents responsive to Request Nos. 9 and 10, i.e., documents relating to (1)

their current customer “pipelines;” and (2) loans that they have closed since joining CrossCountry.

Moreover, with regard to Request No. 4, Union Home asserts that Jenkins has indicated that he

deleted certain emails between himself and CrossCountry that could potentially be responsive to this

Request. Accordingly, the Court rejects CrossCountry’s argument that Union Home’s Motion should

be denied on this basis.




                                                16
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 17 of 21. PageID #: 547




       The Court also notes that Request Nos 4 and 10 seek documents relating to Ms. Bosch and

Ms. Kamer. Although neither Ms. Bosch nor Ms. Kamer are named as Defendants in this action, the

Court finds that Union Home has established good cause for its Requests for documents pertaining

to these individuals. During his recent deposition, Jenkins testified that he and “his team” (which

Union Home alleges included both Ms. Bosch and Ms. Kamer) identified certain documents in

advance of their move to CrossCountry and then transmitted those documents so that they could use

them while working for CrossCountry. According to Jenkins, these documents included five to eight

Excel spreadsheets that included a listing of certain customer contact information and referral sources

used to “track leads and that sort of stuff.” (Deposition of Jason Jenkins (Doc. No. 26-2) at Tr. 24-

27.) Given Jenkins’ testimony, the Court finds that Union Home has established good cause for

requesting documents and correspondence sent or brought to CrossCountry by Bosch and Kamer that

reference or identify customers, prospective customers, or referral sources that predate Bosch’s and

Kamer’s employment with CrossCountry. The Court also finds that Union Home has established

good cause for requesting documents showing loans closed by Bosch and Kamer since joining

CrossCountry, subject to the terms of the Stipulated Protective Order entered in this matter.

       Finally, the Court considers CrossCountry’s objection to Union Home’s definition of the term

“document,” which apparently includes email messages as well as “websites, blogs, text messages,

social media postings (including Facebook and LinkedIn), [and] ‘Tweets’ via Twitter.” (Doc. No.

22-1 at p. 4.) CrossCountry objects that such documents are not within CrossCountry’s possession,

custody or control and argues that requiring their production would raise “serious privacy concerns.”

(Doc. No. 23 at pp. 12-14.)




                                                  17
 Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 18 of 21. PageID #: 548




        In response, Union Home argues that CrossCountry “certainly possesses emails to or from

CrossCountry email accounts and must produce any such responsive emails.” (Doc. No. 24 at p. 11.)

Union Home further asserts that, at a minimum, CrossCountry should be ordered to formally request

that its employees search for and provide for production all relevant emails in their personal email

accounts which are responsive to the Requests at issue. (Id.) With regard to text messages and social

media messages, Union Home argues as follows:

        In this case, Defendant Jenkins produced a video text message sent to him by a
        CrossCountry employee recruiting him to CrossCountry and has acknowledged
        responding. CrossCountry employees are therefore using personal cell phones for
        business purposes. Any text messages exchanged with the specified individuals in the
        period immediately before they left Union Home to go to CrossCountry would be for
        business purposes.

        CrossCountry does not argue, nor is there a reasoned basis, to treat social media
        messages differently than text messages. CrossCountry should be ordered to produce
        its employees’ social media messages sent to the specified individuals who left Union
        Home to work for CrossCountry as business-related messages. Any contrary holding
        would allow CrossCountry to permanently shield from discovery its communications
        simply by instructing employees to engage in them via text message or social media
        message from their personal phones.

(Id. at p. 12.)

         A party may discover documents within another party's “possession, custody, or control.”

Fed. R. Civ. P. 34(a). “[F]ederal courts have consistently held that documents are deemed to be

within the ‘possession, custody or control’ for purposes of Rule 34 if the party has actual possession,

custody or control, or has the legal right to obtain the documents on demand.” In re Bankers Trust

Co., 61 F.3d 465, 469 (6th Cir. 1995) (emphasis in original). See also State Farm Mutual Automobile

Ins. Co. v. Precious Physical Therapy, 2020 WL 7056039 at * 5 (E. D. Mich. Dec. 2, 2020); Duracore

Pty Ltd. v. Applied Concrete Tech., Inc., 2015 WL 4750936, at *2 (W.D. Ky. Aug. 11, 2015) (quoting

In re Bankers Trust Co., 61 F.3d at 469). The burden of establishing control over the documents

                                                  18
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 19 of 21. PageID #: 549




sought is on the party seeking production. See State Farm Mutual Automobile Ins. Co., 2020 WL

7056039 at * 5; Robert Bosch LLC v. Snap-On Inc., 2013 WL 823330 at *1 (E.D. Mich. Mar. 6,

2013) (citing United States v. Int'l Union of Petroleum & Indus. Workers, AFL–CIO, 870 F.2d 1450,

1452 (9th Cir. 1989)). “While Federal courts are divided on what circumstances render an employee's

personal device subject to the ‘possession, custody, and control’ of its employer, generally the

plaintiff must show that personal devices were used for business purposes.” Goolsby v. County of

San Diego, 2019 WL 3891128 at * 4 (S.D. Cal. Aug, 19, 2019) (citing Stinson v. City of New York,

2016 WL 54684 at *5 (S.D.N.Y. Jan. 5, 2016) (noting divide and citing cases) and Cotton v. Costco

Wholesale Corp., 2013 WL 3819974 at *6 (D. Kan. July 24, 2013) (denying discovery for employee

text messages and emails where not issued by employer or used for business purposes)).

       Here, the Court will require CrossCountry to produce documents in response to Request Nos.

4 and 10 to the extent they are located on CrossCountry’s employees’ business email accounts. In

addition, because Jenkins apparently received a video text message from a CrossCountry employee

recruiting him for employment at CrossCountry, the Court directs CrossCountry to ask its current

employees to search for and provide for production all relevant emails and text messages in their

personal email and cell phone accounts which are responsive to Request Numbers 4 and 10. See ID

Ventures, LLC v. Chubb Custom Ins. Co., 2018 WL 8807125 at * 2 (E.D. Mich. Oct. 12, 2018)

(requiring employer to ask relevant employees to search their email accounts, including personal

email accounts, for responsive documents.) If no such documents exist, CrossCountry must certify

as much in writing. The Court will not, however, direct CrossCountry to produce, or ask its

employees to search for and produce, responsive social media messages. Union Home has offered

no evidence that CrossCountry employees have used social media platforms for business purposes.


                                                19
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 20 of 21. PageID #: 550




       Accordingly, the Court denies Union Home’s Motion to Compel with respect to (1) Requests

Nos. 4 and 10 as pertaining to Cheri Uhrinek and Olena Tikiob; and (2) Request No. 4 as pertaining

to Defendant Della Torre. The Court otherwise grants Union Home’s Motion to Compel with respect

to Request Nos. 4, 9 and 10 as set forth above and with the express caveat that CrossCountry is not

required to produce, or ask its employees to search for and produce, responsive social media

messages.

       C.      Request No. 3

       Finally, Request No. 3 seeks the production of “non-privileged correspondence to or from

Jenkins or Della Torre from July 1, 2020 to the present regarding or relating to any restrictive

covenants between Union Home and its employees.” (Doc. No. 22 at p. 4.)

       For the following reasons, the Court grants Union Home’s Motion to Compel with respect to

this Request. Request No. 3 is narrowly tailored to correspondence relating to restrictive covenants

between Union Home and its employees. Moreover, this Request seeks only non-privileged

correspondence to or from the named Defendants during a relatively short time period. The Court

finds this Request seeks information that is potentially relevant to resolution of Union Home’s Motion

for Preliminary Injunction and, further, that CrossCountry has not demonstrated that it would be

unduly burdensome for it to produce documents in response to this Request.

       Accordingly, Union Home’s Motion to Compel is granted with respect to Request No. 3.

IV.    Conclusion

       For all the foregoing reasons, Plaintiff Union Home Mortgage’s Motion to Compel as to Non-

Party CrossCountry Mortgage, LLC’s Production of Documents in response to Subpoena (Doc. No.

22) is GRANTED IN PART and DENIED IN PART, as follows. Plaintiff Union Home’s Motion to


                                                 20
Case: 1:20-cv-02690-PAB Doc #: 29 Filed: 03/23/21 21 of 21. PageID #: 551




Compel is DENIED with respect to (1) Request Nos. 1, 2 and 7; (2) Requests Nos. 4 and 10 as

pertaining to Cheri Uhrinek and Olena Tikiob; and (3) Request No. 4 as pertaining to Defendant Della

Torre. The Court otherwise grants Union Home’s Motion to Compel as set forth above and with the

express caveat that CrossCountry is not required to produce, or ask its employees to search for and

produce, responsive social media messages.       CrossCountry is directed to produce responsive

documents within ten (10) days of the date of this Order.

       IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: March 23, 2021                                  U. S. DISTRICT JUDGE




                                                 21
